Citation Nr: 0934540	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  08-24 937	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.  


ATTORNEY FOR THE BOARD

A. Michel, Law Clerk


INTRODUCTION

The Veteran had active military service from October 1962 to 
October 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina that assigned an initial 
noncompensable rating for bilateral hearing loss from the 
effective date of service connection, April 12, 2007.  

REMAND

The Veteran's most recent VA audiological evaluation was 
performed in October 2007.  A subsequent letter from the 
Veteran's employer, dated in August 2008, asserts that the 
Veteran's hearing had significantly declined over the past 
twelve months and was impacting his ability to perform his 
job.  In light of this evidence suggesting that the Veteran's 
bilateral hearing loss disability has increased in severity 
since the most recent VA examination, the Board has 
determined that the Veteran should be afforded another VA 
examination to determine the current degree of severity of 
his bilateral hearing loss disability.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain any 
outstanding medical records pertaining 
to treatment or examination of the 
Veteran's service-connected hearing 
loss disability during the period of 
this claim.

2.  Then, the RO or the AMC should 
arrange for the Veteran to be afforded a 
VA examination in order to ascertain the 
current severity of the service-connected 
bilateral hearing loss.  The claims file 
must be made available to the examiner, 
and the examiner should indicate in the 
report that the file was reviewed.  

All appropriate diagnostics should be 
accomplished and all clinical findings 
should be reported in detail.  The 
examiner should provide a clinical 
assessment of the severity of the 
Veteran's bilateral hearing loss in terms 
conforming to the rating criteria.  
Massey v. Brown, 7 Vet. App. 204 (1994).

The examination report should include the 
Veteran's subjective assertions regarding 
his functional impairment and should 
fully describe the functional limitation 
caused by the Veteran's hearing 
disability.  Martinak v. Nicholson, 21 
Vet. App. 447, 455 (2007).  

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the issue on appeal.  If the 
benefit sought on appeal is not granted 
to the Veteran's satisfaction, he should 
be furnished a supplemental statement of 
the case and afforded the requisite 
opportunity to respond before the case is 
returned to the Board for further 
appellate action.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

